An unpub|isl'lled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

ANTHONY ANDERSON, No. 64048
Appellant,

VS. 
THE STATE oF NEVADA, F l la § 
Respondent. OCT 1 5 2013

ORDER DISMISSING APPEAL

 

This is a proper person appeal from an order denying a motion

to demand to dismiss three district court cases. Eighth Judicial District
Court, Clark County; Kathleen E. Delaney, Judge.
Because no statute or court rule permits an appeal from an
order denying the abovementioned motion, we lack jurisdiction. Castillo v.
Staie, 106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Accordingly, we
ORDER this appeal DISMISSED.

    

Parraguirre

Cherry d l

cc:, Hon. Kathleen E. Delaney, District Judge
Anthony Anderson
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SuPRE\\/¢E C0uFxT
oF
NEvAoA

 1947A 

 

)3~30315